Citation Nr: 1450602	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, with subsequent Army Reserve and National Guard service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the claims on appeal and denied them on the merits.

The Board has recharacterized the issues on appeal, restyling them to reflect consideration of the merits of the claims, as opposed to consideration of whether to reopen previously denied claims.  The Board is aware that a November 1982 rating decision denied service connection for bad knees and fallen arches.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, when relevant service department records, such as a relevant September 1981 DA Form 1307 that the Veteran submitted in October 2012, are received following a decision on the claim, VA must reconsider, not reopen, the claim de novo.  38 C.F.R. § 3.156(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The DA Form 1307 was not before VA at the time of the November 1982 rating decision.  It shows that the Veteran's last parachute jump was in September 1981, approximately nine months before his separation from active service.  This corroborates his repeated contention that his jump status was terminated prematurely due to knee and foot injuries he incurred while parachuting.

In addition, service treatment records dated after the November 1982 final rating decision show that the Veteran complained of right knee pain in June 1987, and knee and fallen arches in August 1987.

The Veteran was provided a VA examination for these claims in February 2012.  However, the Board finds that the resulting report and medical opinions are inadequate.  

The examiner provided the opinion that the Veteran's current disability, plantar fasciitis, was less likely related to [in-service] complaints of fallen arches.  The examiner explained that there was no evidence of arches on current examination, implying that there was no current fallen arches or pes planus.  However, this opinion ignores the fact that an x-ray conducted for the examination did find pes planus, albeit minimal.  In addition, the report itself relates that the Veteran's flat feet condition (i.e., pes planus) impacted his ability to work.  

Further, the examiner failed to address the Veteran's contentions, as corroborated by his service personnel records, that he had to stop parachuting prematurely in 1981 due to foot injuries incurred while parachuting.  The Veteran is competent to testify as to observable symptoms, and when they began.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The examiner's opinion did not consider the Veteran's competent reports of in-service complaints.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The examiner also provided the opinion that the Veteran had degenerative joint disease of both knees most likely due to the aging process and not aggravated beyond the normal progression by the service.  Again, the examiner failed to address the Veteran's contentions, as corroborated by his service personnel records, that he had to stop parachuting prematurely in 1981 due to knee injuries incurred while parachuting.  Again, the Veteran is competent to testify as to observable symptoms, and when they began.  Dalton, 21 Vet. App. at 23.

Once the Secretary of VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Another examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the feet and knees that may be present, to include degenerative/traumatic arthritis of the knees and pes planus and/or plantar fasciitis of the feet.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current condition of either knee, to include bilateral degenerative/traumatic arthritis, is causally related to the Veteran's claimed in-service parachuting injuries and/or any of the knee complaints reflected in his service medical records; and (2) whether it is at least as likely as not (50 percent or more likelihood) that any current condition either foot, to include pes planus and/or plantar fasciitis, is causally related to the Veteran's claimed in-service parachuting injuries and/or any of the foot complaints reflected in his service medical records.

In addressing these questions, the examiner is requested to address the fact that the Veteran's service personnel records corroborate his testimony that his jump status was terminated prematurely due to knee and feet disabilities.  

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

